Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 have been amended. Claims 1-20 have been examined.

2.	Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
5.	Claims 1-2, 4, 7-9, 11, 14-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaresan et al. (U.S. Patent Application Publication 2019/0036692; hereafter “Sundaresan”), and further in view of Gaspard (U.S. Patent Application Publication 2018/0316702).
For claims 1, 8 and 15, Sundaresan teaches an identify protection node peer in a blockchain network comprising a plurality of user nodes (note Fig. 1 and paragraphs [0041]-[0043], first and second device connect to blockchain), method and non-transitory computer readable medium comprising:
	a memory storing one or more instructions (note paragraphs [0067] and [0069], memory storing program code); and
	a processor that when executing the one more instructions is configured (note paragraphs [0067] and [0069], CPU) to:
	assign a first set of credentials and a second set of credentials to each user of a corresponding user node of the plurality of the user nodes (note paragraphs [0061] and [0063], step 402, first set of credentials is generated for user 102; step 602, second set of credentials is generated for user 102);
	invoke the second set of credentials corresponding to a user associated with the unauthorized transaction (note paragraph [0044], second set of credentials is used to replace, recover, revoke or take over the first set of credentials in the event that the first device is lost or stolen); and
	apply the second set of the credentials against the first set of the credentials via a smart contract (note paragraphs [0044] and [0056]-[0060], association between first and second credentials is stored on smart contract and used when second credentials are revoke or take over first credentials).

	Sundaresan differs from the claimed invention in that they fail to teach:
	monitor transactions initiated by the plurality of the user nodes;


	Gaspard teaches:
	monitor transactions initiated by the plurality of the user nodes (note paragraphs [0043] and [0095], network traffic associated with authorization keys is monitored on the client or in the cloud);
	in response to a detection of an unauthorized transaction initiated by a user node of the plurality of the user nodes invoke the credentials of a user associated with the unauthorized transaction (note paragraphs [0110]-[0112], in response to unauthorized use of an authorization key, the authorization key may be disabled or deactivated)

	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the use of a second set of credentials to revoke a first set of credentials of Sundaresan and the monitoring of credential activity in order to detect unauthorized use of a credential and then disable the credential of Gaspard. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of monitoring transactions for unauthorized use a key (i.e. credential) and when unauthorized use is detected, disable the credential (Gaspard) by using a second set of credentials that have been registered in a smart contract (Sundaresan).

	Thus, the combination of Sundaresan and Gaspard teaches:



	For claims 2, 9 and 16, the combination of Sundaresan and Gaspard teaches claims 1, 8 and 15, wherein the processor is configured to: permanently disable the first set of the credentials (note paragraphs [0044] and [0057] of Sundaresan, second set of credentials are used to replace, recover, revoke or take over the first set of credentials).

	For claims 4, 11 and 18, the combination of Sundaresan and Gaspard teaches claims 1, 8 and 15, wherein the processor is further configured to: cause the processor to store the second set of the credentials on a blockchain ledger (note paragraph [0063] of Sundaresan, step 608 association between first and second credentials is stored in the smart contract on the blockchain).

	For claims 7, 14 and 20, the combination of Sundaresan and Gaspard teaches claims 1, 8 and 15, wherein the processor is further configured to: cause the processor to receive configurations for monitoring the transactions executed by the plurality of the user nodes (note paragraph [0073] of Gaspard, each of the components of the monitoring system receive configuration files).


6.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sundaresan and Gaspard as applied to claims 2, 9 and 16 above, and further in view of Clements (U.S. Patent Application Publication 2019/0132131).
	For claims 3, 10 and 17, the combination of Sundaresan and Gaspard differs from the claimed invention in that they fail to teach:
	wherein the processor is further configured to: cause the processor to roll back the unauthorized transaction.

	Clements teaches:
	wherein the processor is further configured to: cause the processor to roll back the unauthorized transaction (note paragraph [0026], roll back to previous block after detection that chain has been altered).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Sundaresan and Gaspard and the roll back to a previous block of Clements. One of ordinary skill would have been motivated to combine Sundaresan, Gaspard and Clements because rolling back to a previous block would restore trust in the blockchain after it has been detected that an attacker had altered a block on the chain.


s 5-6, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sundaresan and Gaspard as applied to claims 1, 8 and 15 above, and further in view of Hecht (U.S. Patent Application Publication 2020/0057848).
	For claims 5, 12 and 19, the combination of Sundaresan and Gaspard differs from the claimed invention in that they fail to teach:
	wherein the processor is further configured to: cause the processor to assign a new first set of credentials and a new second set of credentials to the user associated with the unauthorized transaction.

	Hecht teaches:
	wherein the processor is further configured to: cause the processor to assign a new first set of credentials and a new second set of credentials to the user associated with the unauthorized transaction (note paragraph [0062], security policy may require new credentials on a periodic or event-based basis).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Sundaresan and Gaspard and the new credentials of Hecht. One of ordinary skill would have been motivated to combine Sundaresan, Gaspard and Hecht because it would increase security to require new credentials be created after a potential security threat event (note paragraph [0062] of Hecht).


	For claims 6 and 13, the combination of Sundaresan, Gaspard and Hecht teaches claims 5 and 12, wherein the processor is further configured to: cause the processor to assign the new first set of credentials and the new second set of the credentials upon a request from an administrator (note paragraph [0062] of Hecht, administrator may initiate new credential assignment by creating a new account for an identity).

Response to Arguments
8.	Applicant argues, “the portion of SUNDARESAN does not disclose or suggest, "invoke the second set of credentials corresponding to a user associated with the unauthorized transaction", as recited by claim 1. A device ceasing operation or being lost or stolen does not reasonably correspond to an unauthorized transaction, as would be required under the Examiner's interpretation of SUNDARESAN” (note Remarks, pages 9-10).
	Examiner disagrees. As noted by Applicant, in paragraph [0044], Sundaresan discloses invoking a second set of credentials in the event of the user’s device is lost or stolen.
	One of ordinary skill in the art would recognize when a device is lost or stolen the credentials stored on that device are may be compromised and used by an unauthorized user. This fact is noted in the Background of a related application (Sundaresan U.S. Patent Application Publication 2019/0036700) which states “When a mobile device of a user is stolen and the personal identification number (PIN)/pattern 
	Gaspard discloses that “leaked” or compromised keys (i.e. credentials) can lead to “unauthorized” use of that key which can be difficult for providers to distinguish from authorized use of credentials (note paragraphs [0004]-[0005]). Thus, Gaspard teaches the use of monitoring for unauthorized transactions in order to reduce the unauthorized use of compromised credentials (note paragraphs [0006]-[0007]). Gaspard further discloses that in response to detecting unauthorized use of a compromised credential, the credential may be disabled (note paragraphs [0110]-[0112])
	The combination of Sundaresan and Gaspard discloses monitoring transactions for unauthorized transactions (note paragraphs [0043] and [0095] of Gaspard) and in response to detecting an unauthorized transaction, disabling the first set of credentials by invoking the second set of credentials (note paragraph [0044] of Sundaresan).
	Therefore, in the claim 1 limitation "invoke the second set of credentials corresponding to a user associated with the unauthorized transaction", Sundaresan teaches a “second set of credentials” that correspond to a user “associated with” whatever unauthorized transaction that is performed with the first set of credentials that have been compromised after the user’s device was lost or stolen.

	Applicant argues, “Applicants submit that the Examiner's allegation is merely a conclusory statement of an alleged benefit of the combination. Such conclusory statements have been repeatedly held to be insufficient for establishing a prima facie case of obviousness” (note Remarks, page 11).
KSR decision established exemplary rationales that may support a conclusion of obviousness including “Combining prior art elements according to known methods to yield predictable results” (note MPEP 2141 III.    RATIONALES TO SUPPORT REJECTIONS UNDER 35 U.S.C. 103).
	As noted in the rejection above, Sundaresan discloses storing first and second sets of credentials in a blockchain smart contract and when the first set of credentials is compromised, the second set of credentials may be invoked to replace, recover, revoke or take over the first set of credentials (note paragraphs [0044] and [0056]-[0060]).
	Gaspard discloses monitoring network activates for unauthorized use of an authorization key (i.e. credentials) (note paragraphs [0043] and [0095]) and in response to unauthorized activity being detected, the authorization key may be disabled (note paragraphs [0110]-[0112]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would find that combining these prior art elements according to known methods (i.e. applications running on devices communicating over a network) would yield the predictable results of monitoring transactions for unauthorized use a credential and when unauthorized use is detected, disable the credential (Gaspard) by using a second set of credentials that have been registered in a smart contract (Sundaresan).
	This is not “conclusory statement of an alleged benefit of the combination” as asserted by Applicant, but instead it is a rationale that supports a conclusion of obviousness.


	Examiner disagrees. As noted above, Sundaresan discloses a system for using a second set of credentials to replace, recover, revoke or take over a first set of credentials when a user device is lost or stolen (i.e. the first set of credentials have been compromised). Gaspard discloses monitoring network activities to detect the use of a compromised set of credentials for unauthorized activates. Thus, the combination of Sundaresan and Gaspard discloses monitoring transactions for unauthorized use a credential and when unauthorized use is detected, disable the credential (Gaspard) by using a second set of credentials that have been registered in a smart contract (Sundaresan).

	Therefore, the combination of Sundaresan and Gaspard teaches,”
	monitor transactions initiated by the plurality of the user nodes (Gaspard);

as required by the claims.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sundaresan (U.S. Patent Application Publication 2019/0036700) teaches when a mobile device is stolen, the credentials stored on it are compromised (note paragraph [0003]) and a second set of credentials used to revoke a first set of credentials (note paragraphs [0055]-[0057]).

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/David J Pearson/Primary Examiner, Art Unit 2438